Title: To Thomas Jefferson from the Board of War, with Reply, 23–25 March 1780
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas



Sir
War Office Wmsburg Mar. 23rd. 1780.

The Quarter Master General informs us, that for want of proper Offices and Store houses, The State not only incurs a considerable expence for rents but that the public property from the impossibility of procuring proper accommodations for Storage suffers very great detriment. We take liberty to recommend that your Excellency would direct such houses on the lot purchased by the Executive of Mr. Hornsby, as are suitable to the Quarter Masters purpose to be appropriated to his use.
We have the honor to be your most Obt. Servants,

Jas: Innes Jas: Barron Geo: Lyne
In Council Mar. 25th. 1780.
The Western room below Stairs and passage in the dwelling house and the Grainery are assigned to the Quarter Master, and  after the Eighth Day of April the Coach house is likewise assigned to his use.

Th: Jefferson

